MEMORANDUM **
Federal prisoner James Broomfield appeals pro se the district court’s judgment denying his 28 U.S.C. § 2241 habeas petition. We have jurisdiction under 28 U.S.C. § 2253.
Reviewing de novo, Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), we affirm. For the reasons stated by the district court, petitioner has not shown that due process was violated in depriving him of good time credits.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.